Citation Nr: 0306302	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a respiratory disorder.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a left knee disability.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a lumbar spine disability.

4.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a right knee disability.

5.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a right hip disability.

6.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a left hip disability.

(The claims of entitlement to service connection for 
respiratory disorders and compensation benefits for a right 
hand disability pursuant to the criteria of 38 U.S.C. § 1151 
(West 2002) require further development and will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.

The claims file contains a report of a rating decision in 
January 1998 wherein entitlement to service connection for 
lung cancer, chronic obstructive pulmonary disease (COPD) to 
include emphysema, and nicotine dependence was denied.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO 
denied entitlement to service connection for COPD and lung 
cancer on a direct basis.

The Board must make its own determination as to whether 
reopening is proper because an RO determination as to whether 
evidence is "new and material" for the purpose of reopening 
is subject to de novo adjudication by the Board.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board is undertaking additional development on the claims 
of entitlement to service connection for respiratory 
disorders and compensation benefits for a right hand 
disability pursuant to the criteria of 38 U.S.C.A. § 1151 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by 38 C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The RO denied entitlement to service connection for COPD, 
lung cancer and nicotine dependence when it issued an 
unappealed rating decision in January 1998. 

3.  The evidence submitted since the January 1998 RO decision 
does bear directly and substantially upon the issue of 
entitlement to service connection for respiratory disorders, 
and by itself or in connection with the evidence previously 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The RO denied reopening the claim of entitlement to 
service connection for a left knee disorder when it issued an 
unappealed rating decision in September 1997. 

5.  The evidence submitted since the September 1997 RO 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a left knee 
disability, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The RO denied reopening the claim of entitlement to 
service connection for a lumbar spine disorder when it issued 
an unappealed rating decision in October 1995.  

7.  The evidence submitted since the October 1995 RO decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a lumbar spine 
disability, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  The RO denied the claim of entitlement to service 
connection for multiple joint arthritis when it issued an 
unappealed rating decision in June 1982.  

9.  The evidence submitted since the June 1982 RO decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for right knee, right hip, 
and left hip disabilities, and by itself or in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1998 decision 
wherein the RO denied the claim of entitlement to service 
connection for COPD, lung cancer and nicotine dependence is 
new and material, and the veteran's claim for that benefit 
has been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
20.1103 (2002).

2.  Evidence submitted since the September 1997 decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a left knee disability is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103.

3.  Evidence submitted since the October 1995 decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a lumbar spine disability is not new 
and material, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103.

4.  Evidence submitted since the June 1982 decision wherein 
the RO denied the claim of service connection for multiple 
joint arthritis is not new and material, and the veteran's 
claim of entitlement to service connection for right knee, 
right hip and left hip disabilities has not been reopened.  
38 U.S.C.A. §§ 5104, 5107, 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Respiratory Disorder

The evidence which was of record prior to the January 1998 
rating decision wherein the RO denied entitlement to service 
connection for lung cancer, COPD to include emphysema, and 
nicotine addiction is reported in pertinent part below.

Sick reports show that the veteran took ill on October 15th 
and October 23rd in 1941 for a medical matter that occurred 
in the line of duty.  

Private medical records show that the veteran was diagnosed 
and treated for lung cancer in 1979.  A soft tissue mass in 
the right upper lung field was discovered in December 1979.  
The records reflect a reported history of smoking a half pack 
of cigarettes a day and his work as a welder for most of the 
veteran's life.  He did not have a history of pneumonia, 
asthma or chronic cough.  

It was also noted that he was evaluated in 1966 for a spot on 
the lung that was felt to be a calcified granuloma.  The 
examiner noted that it was of unknown etiology, but possibly 
pneumonia or carcinoma.  In February 1980, biopsy specimens 
obtained from the upper lobe of the right lung revealed Grade 
III cavitating squamous cell carcinoma, resulting pneumonitis 
and pleuritis, and moderate emphysema.  A lobectomy was 
performed in February 1980.

A follow-up report of March 1980 includes the treating 
physician's opinion regarding the cause of the veteran's 
cancer.  The physician informed the veteran that he may well 
have progressive problems when around dust or pollens or 
during periods of damp weather and may require treatment.  
The veteran asked the physician if lignite dust exposure 
caused his cancer, and the physician opined that it did not.  
He opined that smoking cigarettes and squamous cell 
epithelioma of the lung were the usual combination and that 
this combination might be increased in frequency in patients 
who had been exposed to such things as asbestos.  

Records from SHR (initials), MD, reflect treatment for 
complaints of chest congestion, wheezing, and other 
respiratory problems over the period from 1979 to 1995.  

VA records dated in the 1990s reflect ongoing complaints and 
treatment of COPD and the history of lung carcinoma, as well 
as x-ray findings and pulmonary function test results.  

In January 1996, the veteran filed a claim alleging 
entitlement to service connection for lung cancer and 
emphysema due to tobacco use.  In June 1997, he submitted a 
completed tobacco history questionnaire.  He reported having 
been treated for emphysema, shortness of breath and congested 
nasal passages, which requires the use of medication; 
treatment for carcinoma of the lung in 1978 and 1979 and not 
having used tobacco products prior to his entry into service; 
having smoked cigarettes only and rations that were provided 
during service; having smoked about a pack and a half a day 
and after service having smoked about one to two packs a day 
with no cessation thereof.

In a July 1997 letter an individual who served with the 
veteran provided information concerning the frequency of the 
veteran's tobacco use during service.  As they had remained 
close friends after service, he had also observed the veteran 
smoking in the years after service.  

By rating action of January 1998 the RO denied entitlement to 
service connection for lung cancer, COPD to include 
emphysema, and nicotine addiction.  With regard to lung 
cancer and COPD, the RO found that the claim was not well 
grounded due to the lack of a nexus between the conditions 
and smoking during service or nicotine dependence.  Notice of 
the decision, including information concerning the veteran's 
appellate rights, was issued in January 1998.  Appellate 
action was not initiated.  

The evidence associated with the claims file following the 
January 1998 rating decision is reported in pertinent part 
below.  

In May 2000 the veteran filed an application to reopen his 
claim of service connection for squamous cell carcinoma, 
chronic pulmonary infections, COPD and asthma, due to smoke 
and fumes of gunfire in tanks.  

VA records dated from 2000 to 2001 reflect ongoing treatment 
for respiratory disorders.

By letter of May 2000, Dr. SHR reported that the veteran had 
been under his care since 1977 and that he was last examined 
in April 2000.  The veteran's duties as a tank driver and 
exposure to fumes were noted.  Dr. SHR concluded that the 
veteran has permanent disability from his lung disease as a 
result of military service.  

A VA examination was conducted in December 2000, and the 
examiner was asked to provide an opinion regarding the nature 
and etiology of the veteran's respiratory disorders.  The 
examiner acknowledged a review of the medical records.  

The examiner pointed out that the main risk factor for the 
development of lung cancer is cigarette smoking, and that 
exposure to welding fumes has been associated with 30 to 50 
percent risk with regard to lung cancer.  The examiner opined 
that it is more likely than not that the cigarette smoking 
with some contribution from welding fumes are the cause of 
the veteran's lung cancer, which is less likely than not 
related to his time in service as a tank driver.  Regarding 
COPD, the examiner opined that it is more likely than not 
that the emphysema was caused by cigarette smoking, and not a 
result of military service as a tank driver.  The examiner 
also pointed out that reduction in the FEV1 was due to a 
prior lung surgery for lung cancer removal, particularly the 
removal of the right upper lobe.  


Left Knee

The evidence that was of record prior to the September 1997 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a left knee disorder is 
reported in pertinent part below.

As noted, the sick reports show that the veteran took ill on 
October 23, 1941 for a medical matter that occurred in the 
line of duty.  

Private records show that the veteran was treated in March 
1977 for left knee degenerative joint disease.  

VA records reflect treatment for ongoing problems with the 
left knee and a diagnosis of bilateral degenerative joint 
disease for a period from 1981 to 1982.  The veteran 
underwent a total left knee replacement in December 1981.

In February 1982, the veteran filed a claim of entitlement to 
service connection for a left knee disorder.  In June 1982, 
the RO denied the claim on the basis that there was no 
evidence to show incurrence of the claimed conditions and 
that arthritis of multiple joints was compatible with the 
veteran's age.  

Notice of the decision, including information concerning the 
veteran's appellate rights, was issued in June 1982.  
Appellate action was not initiated.

In March 1994, the veteran filed his application to reopen 
the claim of entitlement to service connection for a left 
knee disorder.  In support of his claim, he submitted 
"buddy" statements from several individuals who recall that 
the veteran sustained left knee injuries during service.

VA records related to the veteran's total left knee 
replacement of October 1993 were added to the record in March 
1995.  

By rating action of October 1995 the RO determined that 
service connection was not warranted for a left knee 
disability on the basis that the evidence did not show that a 
chronic left knee condition was incurred in or aggravated by 
active military service and that the evidence was 
insufficient to establish service connection for a left total 
knee replacement due to degenerative joint disease.  Notice 
of the denial, including information concerning the veteran's 
appellate rights, was issued in October 1995.  Appellate 
action was not initiated.

In January 1996, the veteran filed his application to reopen 
the claim.  In response to this application, the RO issued 
denials in June 1996 and August 1996.  The August 1996 
decision was issued following the receipt of additional sick 
reports which show that the veteran was also sick on October 
15, 1941.  Notices of the decisions, including information 
concerning the veteran's appellate rights, were issued in 
June and August 1996.  Appellate action was not initiated.

Prior to the issuance of the August 1996 rating action, on 
August 19, 1996, the veteran filed another application to 
reopen his claim.  In support of his claim, he submitted a 
photograph, a letter from his private physician, a statement 
from his wife, a statement from an individual with a 
veteran's service organization, and duplicates of the lay 
statements submitted in September 1994.



The veteran's spouse reported that she had married the 
veteran in 1949.  She indicated that the veteran had injured 
his left knee during service, and that he had needed 
treatment for his knee problems since that time.  

In an August 1996 letter, the veteran's private physician, 
Dr. SHR reported that the veteran had been under his care 
since 1977.  On several occasions, he was treated for 
degenerative joint disease of the left knee and his 
disability had continued.  Dr. SHR reported that the 
veteran's initial symptoms had begun in 1943 during service 
and that he was hospitalized and treated for 8 weeks for a 
knee injury.  Dr. SHR noted the prior surgeries in 1981 and 
1993, and reported that there had been numerous aspirations 
and injections of the knee since his separation from service 
in 1945.  Dr. SHR opined that the injury occurred while the 
veteran was in service, with continued disability.

GB (initials), an individual with a veterans' service 
organization, reported in an August 1996 letter that he had 
worked with the veteran for nearly five years in connection 
with filing claims, requesting records and visits to the 
office.  He noted that they had been aware of the veteran's 
pain, lack of mobility and worsening of his condition.  
Instability was noted.  

By rating action of September 1997, the RO denied reopening 
the claim of entitlement to service connection for a left 
knee disability on the basis that new and material evidence 
had not been submitted.  The RO specifically pointed out that 
the evidence did not show that a knee condition incurred in 
service resulted in degenerative joint disease and total left 
knee replacement.  Notice of the decision, including 
information concerning the veteran's appellate rights, was 
issued in September 1997.  Appellate action was not 
initiated.  

The evidence associated with the claims file following the 
September 1997 decision is reported in pertinent part below.




Records from Dr. SHR show that the veteran was seen in March 
1977 for left knee complaints, and it was noted that the 
initial knee injury was incurred in 1952 without subsequent 
trauma.  Additional records from Dr. SHR, covering a period 
from 1979 to 1995,  reflect ongoing knee complaints. 

A December 1980 entry in private records reflects the 
veteran's left leg complaints and a history of knee injuries, 
particularly on the left, from youth football.  The veteran 
hit his knee on the dashboard of his car in October 1984 in 
an automobile accident.  The examiner did not find any 
looseness of the prosthesis.  

VA records from October 1993 regarding revision of the 
veteran's total left knee replacement as well as ongoing 
treatment thereafter were added to the record after the 
September 1997 decision.  

In April 1999, the veteran filed an application to reopen his 
claim of service connection for disabilities of the left 
knee, right knee, bilateral hips, and back condition.  

In October 1999, copies of buddy statements, newspaper 
clippings, and copies of photographs of the veteran during 
service, were added to the record.

Duplicates of the August 1996 letters from Dr. SHR's and GB 
were added to the record.  Also, duplicates of the sick 
reports were added to the record.


Lumbar Spine

The evidence which was of record prior to the final rating 
decision of October 1995 wherein the RO denied reopening the 
claim of entitlement to service connection for a low back 
disability is reported in pertinent part below.



The veteran's name appears on a sick report covering the 
period from September 1941 to December 1941.  He took ill on 
October 23, 1941 for a medical matter that occurred in the 
line of duty.  

X-rays taken in May 1981 revealed degenerative changes of the 
lumbar spine, the left hip joint, and at each knee.  The 
veteran was diagnosed with osteoarthritis and degenerative 
disk disease at L-5/S-1.  

In February 1982 the veteran filed a claim of entitlement to 
service connection for a back disorder.  In June 1982, the RO 
denied the claim on the basis that there was no evidence to 
show incurrence of the claimed disorder and that arthritis of 
multiple joints was compatible with the veteran's age.  
Notice of the decision, including information concerning the 
veteran's appellate rights, was issued in June 1982.  

In March 1994, the veteran filed his application to reopen 
the claim of entitlement to service connection for a lumbar 
spine disorder.  In support of his claim, he submitted 
"buddy" statements from several individuals who recall that 
the veteran suffered from low back injuries during service.

By rating action of October 1995 the RO denied reopening the 
claim of entitlement to service connection for a back 
condition.  The RO specifically noted that there was no 
evidence of incurrence.  Notice of the decision, including 
information concerning the veteran's appellate rights, was 
issued in October 1995.  Appellate action was not initiated.  

The evidence associated with the claims file following the 
October 1995 rating decision is reported in pertinent part 
below.

Private medical records related to December 1979 treatment 
for lung cancer, includes a reference to longstanding 
problems with the back and surgery in 1933.  

VA records show a finding of chronic low back pain in 
September 1996.  X-rays taken in July 1996 revealed 
degenerative changes and compression of the L1 vertebral 
body.  An August 1996 computerized tomographic (CT) scan of 
the lumbar spine revealed diffuse disc bulge at all levels 
with degenerating discs at L4-L5, hypertrophied facet joints, 
and narrowing of neural foramina secondary to the disc bulge 
and hypertrophied facet joints.  

In April 1999 the veteran filed an application to reopen his 
claim of service connection for a back disorder.  


Right Knee, Right Hip, and Left Hip

The evidence which was of record prior to the final rating 
decision of June 1982 wherein the RO denied entitlement to 
service connection for multiple joint arthritis is reported 
in pertinent part below.

The veteran's name appears on a sick report covering the 
period from September 1941 to December 1941.  He took ill on 
October 23, 1941 for a medical matter that occurred in the 
line of duty.  

Records show that the veteran was admitted for treatment of a 
psoas sprain of the right knee in April 1977.    

VA records dated from 1981 to 1982, reflect treatment for 
ongoing problems with the left knee and a diagnosis of 
bilateral degenerative joint disease of both knees.  X-rays 
taken in May 1981 revealed degenerative changes of the left 
hip joint and at each knee.  

In June 1982 the RO denied the claim of entitlement to 
service connection on the basis that arthritis of multiple 
joints was compatible with the veteran's age.  Notice of the 
decision, including information concerning the veteran's 
appellate rights, was issued in June 1982.  Appellate action 
was not initiated.

The evidence associated with the claims file following the 
June 1982 rating decision wherein the RO denied entitlement 
to service connection for multiple joint arthritis  is 
reported in pertinent part below.

Copies of the 1981 x-rays were associated with the record.  

A December 1980 entry in private records reflects the 
veteran's left leg complaints and a history of knee injuries, 
particularly on the left, from youth football.  

VA records dated in the 1990s include x-ray reports for both 
knees, and findings of degenerative joint disease of the 
right knee.  A right knee total arthroplasty was performed in 
June 1998.  

In April 1999 the veteran filed an application to reopen his 
claim of entitlement to service connection for disabilities 
of the right knee, bilateral hips, and back condition, to 
include as secondary to the left knee disability.  


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.



A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  A final and biding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a) (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United State Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.  The Board notes that 38 C.F.R. § 
3.156 was recently amended, and that the standard for finding 
new and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Criteria for Nicotine Dependence

The Board notes that applicable law generally recognized two 
means by which service connection could be established for 
claimed nicotine-related diseases and disorders.  If a 
claimant could establish by competent medical evidence that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking (as opposed 
to pre- or post-service smoking) gave rise to a disease, then 
service connection could be established on a direct basis 
under 38 U.S.C.A. §§ 1110, 1131 (West 1991).

However, the United States Congress passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  (The veteran's 
application to reopen his claim was received in May 2000.)  
Then, in Public Law No. 105-206, § 9014, 112 Stat. 865, 
approved on July 22, 1998, the amendments made by section 
8202 of the previous statute were rescinded.  In lieu of 
amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 created a 
new 38 U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:


Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  

It does not, however, preclude the establishment of service 
connection based upon a finding that a disease or injury 
(even if tobacco-related) became manifest or was aggravated 
during active service or became manifest to the requisite 
degree of disability during any applicable presumptive period 
specified in 38 U.S.C.A. §§ 1112, 1116.  See 38 U.S.C.A. § 
1103(b).  

That is, service connection may be granted on a secondary 
basis if competent medical evidence indicates that the 
claimed illness had its origin in tobacco use subsequent to 
service, but the veteran developed a nicotine dependence 
during service which led to the continued tobacco use after 
service.  

In essence, the issue then becomes whether the illness may be 
considered secondary to service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.  See VA General Counsel 
Precedential Opinion (VAOPGCPREC) 19-97; see also 38 U.S.C.A. 
§ 7104(c) (VA is statutorily bound to follow the precedential 
opinions of the VA General Counsel); Davis v. West, 13 Vet. 
App. 178, 183 (1999). 



Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.


The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for reopening a claim with new and material evidence, and 
service connection in the May 2002 statement of the case.  

Furthermore, with regard to notice the Board points out that 
in February 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Here, the RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, with issuance of 
the May 2002 statement of the case which includes the 
provisions of the new law.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time, because the procedural actions of the RO are in 
agreement with and adhere to the mandates of this new law 
with respect to the duty to notify and the duty to assist the 
veteran in the development of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that with the exception of 
several medical providers, all private medical records that 
the veteran has identified have been obtained.  In February 
1995, the veteran submitted completed authorization forms for 
several private medical providers who rendered treatment in 
the 1940s.  Requests were made, and the request letters are 
associated with the claims file.  However, in March 1995, VA 
received negative responses from both providers with regard 
to records.  Also, following the issuance of the February 
2001 VCAA letter, in March 2001, the veteran's representative 
reported that there is no additional evidence to obtain or 
submit.  

The Board recognizes that the veteran's service medical 
records are largely unavailable.  The veteran asserts that he 
sustained injuries to the back and left knee during service, 
which required treatment and hospitalization.  He provided 
information regarding the hospitals and locations where he 
received treatment.  

The record reveals that the RO's repeated attempts to obtain 
the veteran's service medical records have been unsuccessful.  
The RO did obtain military sick reports which indicate that 
the veteran took ill on October 15th and October 23rd in 1941, 
but the reason or nature of the illness was not indicated.  
It was noted that it was in the line of duty.  

When the veteran filed his initial claim of entitlement to 
service connection for left knee and back conditions in 1982, 
the RO requested copies of his service medical records.  
According to the March 1982 response, it was noted that the 
veteran's service medical records were lost in a fire at the 
National Personnel Records Center (NPRC) in 1973.  In a May 
1982 response to another search request, it was noted that 
the veteran was not found in records of the HgBrty 67 FA BN 
for the period from November 1942 to January 1943.  

In 1996, the veteran completed and submitted a NA Form 13055, 
but the May 1996 response shows that hospital records for 
Fort Sill or Indian Town Gap dated prior to 1955 were not on 
file.  Additional sick reports were added to the record in 
response to another request in 1996.  

In November 1996, the veteran informed VA that he found out 
that the National Guard in Pennsylvania took over the Army 
hospital where he was treated during service.  The RO 
submitted a records request.  However, according to the May 
1997 response from an Army hospital in Annville, 
Pennsylvania, it was noted that the only records that they 
maintained are those of soldiers who served in the 
Pennsylvania Army National Guard.  A July 2000 request 
yielded another copy of sick reports.

The Board also notes that the requests of record show that 
the RO obtained the VA records over the course of this 
appeal.  Such records have been associated with the claims 
files.  Furthermore, the veteran was afforded a VA 
examination in December 2000 specifically tailored to answer 
the essential medical question regarding the respiratory 
disability issue presented in this case.

Clearly, this is a case in which it is clear from the March 
2001 response to the VCAA letter, as well as the responses to 
the requests and follow-up requests that such records sought 
do not exist and that any further attempts to obtain any 
additional records would be futile.  38 U.S.C.A. 5103A (West 
Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 29, 2001) 
(codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Materiality & Finality

The veteran seeks to reopen his claim of entitlement to 
service connection for respiratory disorders, a left knee 
disability, a right knee disability, a left hip disability, a 
right hip disability, and a low back disability.  When an 
appellant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action 
to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The pertinent evidence submitted in connection with the claim 
to reopen the January 1998 final denial of service connection 
for lung cancer, COPD, emphysema, and nicotine dependence, 
consists of a May 2000 statement from Dr. SHR, a VA 
examiner's opinion of December 2000, and VA treatment 
records.  

The basis of the denial in January 1998 essentially centered 
on the lack of a nexus between the respiratory conditions and 
smoking during service or nicotine dependence.  

The newly received evidence includes the December 2000 VA 
examiner's opinion linking the veteran's COPD and lung cancer 
to cigarette smoking.  Therefore, the Board finds that the 
evidence is not lacking with regard to a nexus between the 
current respiratory conditions and smoking during service or 
nicotine dependence, which was the basis for denying the 
claim in June 1994.  

The Board also notes that the VA examiner did not find that 
the veteran's exposure to tank fumes during service was 
related to his respiratory disorders.  However, the veteran's 
private physician, Dr. SHR., who has been familiar with his 
overall health prior to the discovery of lung cancer in 1979, 
opined that the current problems are related to exposure to 
fumes.  Therefore, the evidence appears to be new and 
material with regard to this aspect of the veteran's claim, 
in addition to smoking and nicotine addiction.

The VA examiner's and Dr. SHR's opinions regarding the cause 
of the veteran's respiratory disorders are undoubtedly 
considered "new," and such evidence is not cumulative or 
duplicative in that it shows a link between the current 
respiratory disorders and smoking, or nicotine dependence, or 
exposure to tank fumes.  Therefore the evidence bears 
directly and substantially on the question at issue.

The Board finds that the evidence submitted since the January 
1998 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disabilities.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the final September 1997 RO denial 
of service connection for a left knee disability, consists of 
1977 and 1979 to 1995 records from Dr. SHR, private medical 
records dated in the 1980s, VA records related to the 1993 
total knee replacement, duplicates of buddy statements and 
sick reports, and copies of newspaper clippings and 
photographs.  

The basis of the final denial was that new and material 
evidence had not been submitted to reopen the claim.  The RO 
specifically pointed out that the evidence did not show that 
a knee condition incurred in service resulted in degenerative 
joint disease and total left knee replacement.  The newly 
received evidence includes diagnoses that are the same as 
those of record when the RO denied reopening the claim in 
September 1997.  The question of whether or not the veteran 
suffers from a left knee disability is not in dispute.  
Therefore, further evidence demonstrating current left knee 
disabilities is not new and material.  

In this case, the critical question is whether or not there 
is evidence of a nexus between the current findings and the 
veteran's reported inservice injury.  Here, there are the 
additional records dated when Dr. SHR started treating the 
veteran in 1977, which includes the report of an injury in 
1952.  

Clearly, this contradicts Dr. SHR's August 1996 statement, 
considered and reviewed prior to September 1997, wherein he 
reports that the veteran's current left knee problems date 
back to the reported inservice injury in the 1940s.  Also, 
the December 1980 entry reflects a reported history of knee 
injuries, primarily on the left, related to youth football, 
not his service.  

The evidence is new in the sense that more information has 
been provided regarding the initial date of injury, which was 
not of record when the RO denied reopening the claim in 
September 1997.  However, it is not material as it is clearly 
unfavorable.  Consequently, none of the medical evidence 
submitted or otherwise obtained since the RO's September 1997 
decision is favorably material, even if it is new.

The Board notes the private medical records of December 1980 
showing that the veteran suffered knee injuries from youth 
football.  This suggests a pre-existing bilateral knee 
condition.  However, the medical evidence of record is devoid 
of opinions suggesting aggravation of a pre-existing 
condition.  Therefore, this evidence is not new and material.  

The Board finds that the evidence submitted since the 
September 1997 decision regarding a left knee disability is 
not new and material.  Therefore, the claim is not reopened.  

The pertinent evidence submitted since the RO's October 1995 
denial of the claim of service connection for a lumbar spine 
disability consists of private medical records dated in 1979 
and VA records dated in 1996.  

The basis of the final denial was that new and material 
evidence had not been submitted to reopen the claim.  The RO 
specifically pointed out that the evidence did not show that 
a lumbar spine condition was incurred during service.  The 
newly received evidence includes diagnoses that are 
essentially the same as those of record when the RO denied 
reopening the claim in September 1997.  

The question of whether or not the veteran suffers from a 
lumbar spine disability is not in dispute.  Therefore, 
further evidence demonstrating current lumbar spine 
disabilities is not new and material.  

In this case, the critical question is whether or not there 
is evidence of a nexus between the current findings and the 
veteran's reported inservice injury.  The private medical 
records of December 1979 include a reference to longstanding 
problems with the back and surgery in 1933, suggesting a pre-
existing disability.  However, the evidence submitted prior 
to and after the denial to reopen the claim in 1995, is 
devoid of any medical opinions linking a pre-service or 
inservice back injury to the post-service findings.  
Therefore, this evidence is not new and material.

The Board finds that the evidence submitted since the October 
1995 denial to reopen the claim of service connection for a 
lumbar spine disability is not new and material.  Therefore, 
the claim is not reopened.  

The pertinent evidence submitted since the RO's denial of the 
claim for service connection for multiple joint arthritis in 
June 1982 consists of copies of the 1981 x-rays, a December 
1980 medical record entry, and VA records dated in the 1990s.  

The basis for the denial in June 1982 was that there was no 
evidence to show incurrence of the claimed conditions and 
that arthritis of multiple joints was compatible with the 
veteran's age.  The newly received evidence includes 
diagnoses that are essentially the same as those of record 
when the RO denied the claim in June 1982.  The question of 
whether or not the veteran suffers from multiple joint 
arthritis is not in dispute.  Therefore, further evidence 
demonstrating current multiple joint arthritis is not new and 
material.  

In this case, the critical question is whether or not there 
is evidence of a nexus between the current findings and the 
veteran's reported inservice injury.  As discussed above, the 
private medical records of December 1980 reflect a report of 
knee injuries sustained from youth football.  

This suggests a pre-existing bilateral knee condition.  
However, as found above, the medical evidence of record is 
devoid of opinions suggesting aggravation of a pre-existing 
condition.  Therefore, this evidence is not new and material.  

The Board finds that the evidence submitted since the June 
1982 denial of service connection for multiple joint 
arthritis is not new and material.  Therefore, the claim is 
not reopened.  

The Board acknowledges that the veteran's application 
included a request for consideration of service connection 
for the back, bilateral knee and bilateral hip disabilities 
as secondary to the left knee disability.  As service 
connection is not in effect for any left knee disability in 
this instance, the assertion of service connection on a 
secondary basis does not present a legal basis to reopen and 
grant this claim.  As the law, rather than the evidence, is 
dispositive in such instances.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
respiratory disorders, the appeal is granted to this extent.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
left knee disability, the appeal is denied. 

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
right knee disability, the appeal is denied. 

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
right hip disability, the appeal is denied. 

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
left hip disability, the appeal is denied. 

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
lumbar spine disability, the appeal is denied. 



	                        
____________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

